Watson, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of samples of foreign produced slipper socks valued at not over $1, imported to be used in the United States only for soliciting orders of such foreign made slipper socks under circumstances which are the same in all material respects as the circumstances related to the importation of the merchandise the subject of Carson M. Simon & Co. v. United States (46 Cust. Ct. 118, C.D. 2243) and Italian Drugs Importing Co., Inc. v. United States (46 Cust. Ct. 243, C.D. 2263), the claim of the plaintiff was sustained.